Exhibit 10.3

August 21, 2006

NAME

Street

City    State    Zip

 

Re: WESTLAKE CHEMICAL CORPORATION

RESTRICTED STOCK AWARD

Dear XXXXX:

Westlake Chemical Corporation (the “Company”) is pleased to notify you that you
have been granted an award (“Award”) of 831 shares of Common Stock of the
Company (“Restricted Stock”). This Award is granted effective August 21, 2006
(the “Grant Date”), subject to the following terms and conditions:

1. Relationship to Plan. This Award is subject to all of the terms, conditions
and provisions of the Westlake Chemical Corporation 2004 Omnibus Incentive Plan
(the “Plan”) and administrative interpretations thereunder, if any, which have
been adopted by the Administrator and are in effect on the date hereof. Except
as defined herein, capitalized terms shall have the same meanings ascribed to
them under the Plan.

2. Vesting Schedule.

(a) This Award shall vest in accordance with the following schedule:

 

3. Period Beginning

   4. Per Cent of Shares
Vested  

August 21, 2007

   33 1/3 %

August 21, 2008

   33 1/3 %

August 21, 2009

   33 1/3 %

You must be in continuous service as a director of the Company from the Grant
Date through the date this Award is scheduled to vest in order for the Award to
vest. During the period of time between the Grant Date and the earlier of the
date the Restricted Stock vests or is forfeited, the Restricted Stock will be
evidenced by a book entry account in the Company’s records. Fractional shares
will be rounded for purposes of vesting in accordance with Plan policy.

(b) All Restricted Stock subject to this Award shall vest, irrespective of the
limitations set forth in subparagraph (a) above, if your service as a director
of the Company is terminated 1) due to your death, 2) because you fail to be
re-elected



--------------------------------------------------------------------------------

Page 2

Restricted Stock Award

August 21, 2006

or re-nominated for service as a director for any reason other than cause (as
determined by the Administrator), or 3) because you resign as a director at the
request of the Board of Directors based upon a determination made by the Board
of Directors, in its sole discretion, that your resignation would be in the best
interests of the Company.

3. Forfeiture of Award. If your service as a director terminates other than by
one of the reasons noted in 2.(b) above, all unvested Restricted Stock as of the
termination date shall be forfeited.

4. Distribution Following Termination of Restrictions. Subject to the other
provisions of this Award and the Plan, the Restricted Stock shall vest as set
forth in Paragraph 2 and shall be distributed to you (or your beneficiary) as
soon as practicable after the Restricted Stock vests. Distribution of Common
Stock may be in a form selected by the Company, in its discretion, including
deposit into a custodial account or delivery of a stock certificate.

5. Withholding. At the time of issuance of Common Stock upon the vesting of the
Restricted Stock, you will be responsible for any federal, state, and local tax
obligations with respect to this Award.

6. Assignment of Award. Your rights under the Plan and this Restricted Stock
Award are personal; no assignment or transfer of your rights under and interest
in this Award may be made by you other than by will or by the laws of descent
and distribution.

7. Dividends and Voting Rights. You are entitled to receive all dividends and
other distributions made with respect to Restricted Stock registered or held in
book entry in your name and you are entitled to vote or execute proxies with
respect to such Restricted Stock, unless and until the Restricted Stock is
forfeited.

8. Requirements of Law and Stock Exchanges. Your rights to the Restricted Stock
and the issuance and delivery of the Common Stock are subject to compliance with
all applicable requirements of law. In addition, the Company shall not be
obligated to deliver any shares of Common Stock if counsel to the Company
determines that such delivery would violate any applicable law or any rule or
regulations of any governmental authority or any rule or regulation of, or
agreement of the Company with, any securities exchange or association upon which
the Common Stock is listed or quoted.



--------------------------------------------------------------------------------

Page 3

Restricted Stock Award

August 21, 2006

9. Governing Law. This Restricted Stock Award shall be governed by, construed,
and enforced in accordance with the laws of the State of Texas.

In conjunction with this Award we are required to provide you with the latest
relevant SEC filings by the Company; therefore, we refer you to the SEC Filings
section of our web page, www.westlakechemical.com. If you have any questions
regarding this Award, you may contact Mr. David Hansen, Sr. VP, Administration
at 713-960-9111.

Yours very truly,

Albert Chao

President & Chief Executive Officer